Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 1 of 12 PageID #:438




                                 EXHIBIT 27
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...            https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 2 of 12 PageID #:439




                                                  (/site/ob/init/ps-bgc.pubview?epid=e366210651978&
          pagesection=vcard-name)




                                                              RATE GRACIE
                                                               (0) Reviews


                                     |                                       |




1 of 11                                                                                                             11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 3 of 12 PageID #:440




                                                                                                              …




2 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 4 of 12 PageID #:441




                                                                   to see if Gracie has court,
                arrest, criminal or conviction records. This may include any DUIs, traffic
                tickets, misdemeanors or felonies. If applicable, further details may be
                provided.




                                                                       to see if Gracie has
                lawsuits, liens, evictions or bankruptcies. This may include any local,
                state, and federal court documents, sensitive legal information and any
                litigation Gracie may have been involved in. If applicable, further details may
                be provided.




                                                                         to see if Gracie has
                sexual offenses. This may include a complete list of any and all sex
                offenses and their current sex offender status. If applicable, further details
                may be provided.




3 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 5 of 12 PageID #:442




4 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 6 of 12 PageID #:443




5 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 7 of 12 PageID #:444




                                                                                                     Keeping this




                                                                                                     Keeping this




6 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 8 of 12 PageID #:445




7 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 9 of 12 PageID #:446




8 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 10 of 12 PageID #:447




9 of 11                                                                                                    11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 11 of 12 PageID #:448




10 of 11                                                                                                   11/6/2020, 4:22 PM
Gracie Henderson (A), 68 - New Orleans, LA Background Report at My...   https://www.mylife.com/gracie-henderson/e366210651978
                   Case: 1:20-cv-05191 Document #: 36-3 Filed: 12/16/20 Page 12 of 12 PageID #:449




11 of 11                                                                                                   11/6/2020, 4:22 PM
